DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 13-14, 15, 16 are rejected under 35 U.S.C. 102(a, 2) as being anticipated by Butin (U. S. 2021/0145071).
Regarding claim 1, Butin, see figure 5,  discloses an induction heating assembly for a vapour generating device 110, the heating assembly comprising: an induction heating device and an electronic component 160 having material able to act as a first susceptor (electronic component 160 with first susceptor form by wire coil L1 and capacitor shown in figure 7,  these can be heated when coil 110 supplies heat hence form first susceptor), wherein the induction heating device is arranged to heat, in use, a second susceptor 4 for a first period, and the electronic component 160 is arranged to be activated for a second period, and wherein the first period and the second period are non-concurrent (see paragraph 0246).
Regarding claim 2, Butin discloses the first and second periods are arranged to be sequential.
 Regarding claim 3, Butin discloses the first period is arranged to be repeated at least once and/or the second period is arranged to be repeated at least once. 
Regarding claim 4, Butin discloses each of the first and second periods is arranged to be repeated at least once and the first and second periods are arranged to alternate.
Regarding claim 6, Butin discloses the electronic component 160 is a temperature sensor, the temperature sensor being arranged to monitor, in use, a temperature related to heat generated from the second susceptor 4 for the second period (see paragraph 0058).  
Regarding claim 7, Butin discloses the induction heating device is arranged to adjust an amount of heat provided to the second susceptor 4 based on the temperature monitored by the temperature sensor.
Regarding claim 8, Butin discloses a controller 160 arranged in use to control the induction heating device and the temperature sensor.
Regarding claim 9, Butin discloses the controller 160 is arranged in use to control the induction heating device based on the temperature monitored by the temperature sensor.
Regarding claim 10, Butin discloses the controller 160 is arranged to control the induction heating device by being arranged in use to adjust the-an amount of power supplied to the induction heating device.
Regarding claim 13, Butin discloses further comprising a power source 150 arranged in use to provide power to the induction heating device and the electronic component.
Regarding claim 14, Butin discloses a heating compartment 130 arranged to receive a body comprising a vaporizable substance and an induction heatable susceptor 4; an air inlet arranged to provide air to the heating compartment 130; and an air outlet 50 in communication with the heating compartment 130. 
Regarding claim 15, Butin discloses a method of monitoring temperature in a vapor generating device), the method comprising: induction heating a body comprising a vaporizable substance and an induction heatable susceptor 4 using an induction heating device; and monitoring a temperature of the body, wherein the steps of induction heating and monitoring are conducted non-concurrently (combine figures 3, 5). 
Regarding claim 16, Butin discloses the induction heating device is an induction coil.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butin.
Regarding claim 5, Butin discloses the claimed invention except for a time from a start of one of the first or second periods to an end of the other one of the first and second periods is arranged to be about 0.05 seconds to 0.15 seconds.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Butin to provide such features so as to select optimum range for best smoking reults.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Butin in view of Mironov (U. S. 2017/0027233).
Regarding claim 17, Butin discloses the claimed invention except for air inlet.  Mironov discloses an air inlet at 122.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Butin to provide such features so as to provide to enable it to be drawn by the smoker.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference disclose the controller is configured to average temperatures monitored by the temperature sensor over a third period so as to allow noise detection in the temperature monitored by the temperature sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG K DINH/Primary Examiner, Art Unit 2831